Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-16, 18, and 19 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection.  

Claim Objections
Claim 14 recites subject matter substantially recited in independent claim (i.e. the amended subject matter dated 10/5/2022) and needs to be amended or cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US Pub. No. 2009/0002148; cited on IDS) in view of Erikkson et al (US Pat. 6,502,063), hereafter, “Erikkson.”

As to claim 1, Horvitz a data generating apparatus comprising a processor coupled to a memory, the processor configured to perform operations (Fig. 1, label 100) comprising: 
acquiring first virtual sensing data representative of a first determination result with respect to a situation surrounding a physical sensor, the first virtual sensing data including at least one of values of situation items, the situation items being items for segmentalizing and describing the situation (Fig. 1, label 108 and [0026], particularly, “The sensor interface component 108 can be communicatively coupled to a plurality of sensors 102-106 that are utilized to determine a state of a traffic system (or other suitable system where the concepts described herein can be employed). The sensors 102-106 can include pressure sensors embedded within road segments and utilized to determine rate of traffic flow and/or number of vehicles within a region. Sensors 102-106 can also include visual image sensors including, but not limited to, satellite images and video cameras (e.g., stationary cameras as well as cameras mounted on a helicopter, blimp, etc.).”); 
acquiring a first calculation criterion (Fig. 1, label 110 and [0032], particularly, “For instance, the context analyzer component 110 can analyze the time of day at which the data was recorded. Additionally, the context analyzer component 110 can determine or receive information regarding the day of the week, whether a day is a holiday, current or forecasted weather conditions, current status of roadways (e.g., whether and where an accident has been reported) and any other suitable contextual data.”); and 
calculating a reliability of sensing data, based on the acquired first virtual sensing data to generate first reliability data (Fig. 1, label 118 and [0039]-[0040], particularly, “The creation of such models with machine learning relies on the storage of a library of likely sensor failure data along with relevant contextual data to create predictive models that can be applied to any sensors. Such case libraries capture the history of potentially anomalous outputs of the sensor, and couple this data about potential failures with other observations such as time of day, day of week, statistics of traffic flow registered about parts of a traffic system, type and brand of sensor, proximate sensors in series with the current sensor, etc. Constructed models can be applied in real-time to interpret the reliability of sensors, including deterministic and stochastic functions of outputs that can be applied to use the erroneous data (e.g., this sensor can provide valuable information but it has to be resealed, etc.).”), wherein 
the first reliability data is indicative of the reliability with respect to at least one of factors which influence the reliability ([0039]-[0040], particularly, “Such case libraries capture the history of potentially anomalous outputs of the sensor, and couple this data about potential failures with other observations such as time of day, day of week, statistics of traffic flow registered about parts of a traffic system, type and brand of sensor, proximate sensors in series with the current sensor, etc…The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures.”), and 
the processor is configured to perform operations such that calculating the reliability of sensing data comprises performing a calculation by using at least one of the values of the situation items in the first virtual sensing data allocated to the situation items, and calculating the reliability, based on a result of the calculation ([0039]-[0040], “The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures. The creation component 118 can include machine learning and reasoning one or more methodologies for learning from data and then predicting and/or interpreting sensor output from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.) in accordance with implementing various automated aspects described herein.”).
However, Horvitz does not explicitly disclose acquiring weighting factors which are allocated to the situation items and 
calculating the reliability of sensing data, using the acquired weighting factors.
But, Eriksson discloses acquiring a first calculation criterion including weighting factors which are allocated to the situation items (Abstract, “Each measurement has an associated reliability indicator representing a relative reliability of the measurement. Using the individual reliability indicators and a time-weighted filtered reliability indicator for a prior time instant, a filtered reliability indicator for the current time instant is generated.”)
calculating a reliability of sensing data, based on the acquired first virtual sensing data, by using the acquired weighting factors, to generate first reliability data (Abstract, particularly, “Each measurement has an associated reliability indicator representing a relative reliability of the measurement. Using the individual reliability indicators and a time-weighted filtered reliability indicator for a prior time instant, a filtered reliability indicator for the current time instant is generated. The filtered reliability indicator for the current time instant is then used to reliability-weight a weighted average of the plurality of measurements and to reliability-weight a time-weighted estimated magnitude for the prior time instant.”)
 	the processor is configured to perform operations such that calculating the reliability of sensing data comprises performing a calculation by using at least one of the values of the situation items in the first virtual sensing data and at least one of the weighting factors allocated to the situation items, and calculating the reliability, based on a result of the calculation (Abstract, particularly, “Each measurement has an associated reliability indicator representing a relative reliability of the measurement. Using the individual reliability indicators and a time-weighted filtered reliability indicator for a prior time instant, a filtered reliability indicator for the current time instant is generated. The filtered reliability indicator for the current time instant is then used to reliability-weight a weighted average of the plurality of measurements and to reliability-weight a time-weighted estimated magnitude for the prior time instant.”).
	Therefore it would have been obvious to one obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Horvitz and Eriksson in order to provide a means to filter and process measurements in a more efficient way (Eriksson column 2, lines 25-36).

As to claims 11, 12, 13, and 14 they are rejected by a similar rationale by that set forth in claim 1’s rejection.
  
As to claim 4, the teachings of Horvitz and Eriksson as combined for the same reasons set forth in claim 1 further discloses the first calculation criterion includes a pre-trained model created by performing machine learning which calculates, from virtual sensing data for learning, a reliability of sensing data generated under a situation indicated by the virtual sensing data for learning (Horvitz, [0039]-[0040], “The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures. The creation component 118 can include machine learning and reasoning one or more methodologies for learning from data and then predicting and/or interpreting sensor output from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.) in accordance with implementing various automated aspects described herein.”).

As to claim 5, the teachings of Horvitz and Eriksson as combined for the same reasons set forth in claim 1 further discloses the factors include at least one of an influence by a person, an influence by noise, an influence by an operation of a peripheral device, an influence by an installation space of a sensor, or an intentional variation (Horvitz, [0039]-[0040], particularly, “Such case libraries capture the history of potentially anomalous outputs of the sensor, and couple this data about potential failures with other observations such as time of day, day of week, statistics of traffic flow registered about parts of a traffic system, type and brand of sensor, proximate sensors in series with the current sensor, etc…The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures.”).

As to claims 6, 16, 18, and 19, the teachings of Horvitz and Eriksson as combined for the same reasons set forth in claim 1 further discloses the processor is configured to perform operations: such tat acquiring the first virtual sensing data further comprises acquiring second virtual sensing data representative of a second determination result with respect to the situation in the surrounding of the physical sensor, such that acquiring the first calculation criterion further comprises acquiring a plurality of second calculation criteria (Horvitz, [0032], particularly, “For instance, the context analyzer component 110 can analyze the time of day at which the data was recorded. Additionally, the context analyzer component 110 can determine or receive information regarding the day of the week, whether a day is a holiday, current or forecasted weather conditions, current status of roadways (e.g., whether and where an accident has been reported) and any other suitable contextual data.”)), and 
further comprising: acquiring operating condition data indicative of an operating condition of the physical sensor; selecting one of the second calculation criteria, which corresponds to the second virtual sensing data; and calculating the reliability, based on the acquired operating condition data, by using the selected second calculation criterion, and generating second reliability data (Horvitz, [0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claim 7, the teachings of Horvitz and Eriksson as combined for the same reasons set forth in claim 1 further discloses the second reliability data is indicative of a reliability of physical sensing data with respect to noise, the physical sensing data being generated by a physical sensor which operates according to the operating condition indicated by the operating condition data under the situation indicated by the second virtual sensing data (Horvitz, [0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claim 8, the teachings of Horvitz and Eriksson as combined for the same reasons set forth in claim 1 further discloses the second calculation criterion includes a criterion value for at least one of the operating conditions indicated by the operating condition data (Horvitz, [0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claims 9 and 15, the teachings of Horvitz and Eriksson as combined for the same reasons set forth in claim 1 further discloses the second calculation criterion includes a pre-trained model created by performing machine learning which calculates, from operating condition data for learning, a reliability of sensing data generated by a physical sensor which complies with an operating condition indicated by the operating condition data for learning (Horvitz, [0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claim 10, the teachings of Horvitz and Eriksson as combined for the same reasons set forth in claim 1 further discloses the operating condition includes at least one of a sampling frequency, precision, or resolution (Horvitz, [0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452